 
 
I 
108th CONGRESS
2d Session
H. R. 4610 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Pickering (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for arthritis research and public health, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Arthritis Prevention, Control, and Cure Act of 2004. 
2.FindingsCongress makes the following findings: 
(1)Arthritis and other rheumatic diseases are among the most common conditions in the United States. There are more than 100 different forms of arthritis, of which the 2 most common forms are osteoarthritis and rheumatoid arthritis. 
(2)Arthritis and other rheumatic diseases cause severe and chronic pain, swollen tissue, ligament and joint destruction, deformities, permanent disability, and death. Arthritis and other rheumatic diseases erode patients’ quality of life and can diminish their mental health, impose significant limitations on their daily activities, and disrupt the lives of their family members and caregivers. 
(3)One out of every 3, or nearly 70,000,000, adults in the United States suffer from arthritis or chronic joint symptoms. The number of individuals in the United States with arthritis will grow as the number of older Americans continues to increase dramatically in the next few decades. 
(4)Arthritis and other rheumatic diseases affect all types of people of the United States, not just older individuals. Arthritis and other rheumatic diseases disproportionately affect women in the United States, and nearly 3 of every 5 individuals with arthritis are younger than 65 years of age. Today, 8,400,000 young adults ages 18 through 44 have arthritis and millions of others are at risk for developing the disease. 
(5)Arthritis and other rheumatic diseases are the leading cause of disability among adults in the United States. More than 8,000,000 people in the United States are disabled by arthritis and other rheumatic diseases. By 2020, arthritis will limit the daily activities of nearly 12,000,000 individuals. 
(6)Nearly 60 percent of people of the United States with arthritis are of working age. In general, people with arthritis have a low rate of participation in the workforce. Arthritis is exceeded only by heart disease as a cause of work disability. 
(7)Nearly 300,000 children in the United States, or 3 children out of every 1,000, have some form of arthritis or other rheumatic disease. It is the sense of Congress that the substantial morbidity associated with pediatric arthritis warrants a greater Federal investment in research to identify new and more effective treatments for these diseases. 
(8)Arthritis results in 750,000 hospitalizations, 44,000,000 outpatient visits, and 4,000,000 days of hospital care every year, according to the Centers for Disease Control and Prevention. 
(9)The Centers for Disease Control and Prevention estimate that the annual cost of medical care for arthritis is $51,000,000, and the estimated annual total cost of arthritis to the United States, including lost productivity, exceeds $86,000,000. 
(10)In 1975, the National Arthritis Act of 1974 (Public Law 93–640) was enacted to promote basic and clinical arthritis research, establish Multipurpose Arthritis Centers, and expand clinical knowledge in the field of arthritis. The Act was successfully implemented, and continued funding of arthritis-related research has led to important advances in arthritis control, treatment, and prevention. 
(11)Early diagnosis, treatment, and appropriate management of arthritis can control symptoms and improve quality of life. Weight control and exercise can demonstrably lower health risks from arthritis, as can other forms of patient education, training, and self-management. The genetics of arthritis are being actively investigated. New, innovative, and increasingly effective drug therapies, joint replacements, and other therapeutic options are being developed. 
(12)While research has identified many effective interventions against arthritis, such interventions are broadly underutilized. That underutilization leads to unnecessary loss of life, health, and quality of life, as well as avoidable or unnecessarily high health care costs. Arthritis self-management can reduce both patient pain and health care costs, with some self-management programs reducing arthritis pain by 20 percent and physician visits by 40 percent. Yet less than 1 percent of the 49,000,000 people in the United States with arthritis participate in such programs, and self-management courses are not offered in all areas of the United States. 
(13)Rheumatologists are internists or pediatric sub-specialists that are uniquely qualified by an additional 2 to 4 years of training and experience in the diagnosis and treatment of rheumatic conditions. Typically, rheumatologists act as consultants, but also often act as managers, relying on the help of many skilled professionals, including nurses, physical and occupational therapists, psychologists, and social workers. Many rheumatologists conduct research to determine the cause and effective treatment of disabling and sometimes fatal rheumatic diseases. 
(14)Recognizing that the Nation requires a public health approach to arthritis, the Department of Health and Human Services established important national goals related to arthritis in its Healthy People 2010 initiative. Moreover, various Federal and non-Federal stakeholders have worked cooperatively to develop a comprehensive National Arthritis Action Plan: A Public Health Strategy. 
(15)Greater efforts and commitments are needed from Congress, the States, providers, and patients to achieve the goals of Healthy People 2010, implement a national public health strategy consistent with the National Arthritis Action Plan, and lessen the burden of arthritis on citizens of the United States. 
3.Enhancing the public health activities related to arthritis of the Centers for Disease Control and Prevention through the National Arthritis Action PlanPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 314 the following: 
 
315.Implementation of the National Arthritis Action PlanThe Secretary shall develop and implement a National Arthritis Action Plan that consists of— 
(1)the Federal arthritis prevention and control activities, as described in section 315A; 
(2)the State arthritis control and prevention programs, as described in section 315B; 
(3)the comprehensive arthritis action grant program, as described in section 315C; and 
(4)a national arthritis education and outreach program, as described in section 315D. 
315A.Federal arthritis prevention and control activities 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, directly, or through a grant to an eligible entity, conduct, support, and promote the coordination of research, investigations, demonstrations, training, and studies relating to the control, prevention, and surveillance of arthritis and other rheumatic diseases. 
(b)Duties of SecretaryThe activities of the Secretary under subsection (a) shall include— 
(1)the collection, publication, and analysis of data on the prevalence and incidence of arthritis and other rheumatic diseases; 
(2)the development of uniform data sets for public health surveillance and clinical quality improvement activities; 
(3)the identification of evidence-based and cost-effective best practices for the prevention, diagnosis, management, and care of arthritis and other rheumatic diseases; 
(4)research, including research on behavioral interventions to prevent arthritis and on other evidence-based best practices relating to arthritis prevention, diagnosis, management, and care; and 
(5)demonstration projects, including community-based and patient self-management programs of arthritis control, prevention, and care, and similar collaborations with academic institutions, hospitals, health insurers, researchers, health professionals, and nonprofit organizations. 
(c)Training and technical assistanceWith respect to the planning, development, and operation of any activity carried out under subsection (a), the Secretary may provide training, technical assistance, supplies, equipment, or services, and may assign any officer or employee of the Department of Health and Human Services to a State or local health agency, or to any public or nonprofit entity designated by a State health agency, in lieu of providing grant funds under this section. 
(d)Arthritis Prevention Research at the Centers for Disease Control and Prevention CentersThe Secretary shall provide additional grant support for research projects at the Centers for Prevention Research by the Centers for Disease Control and Prevention to encourage the expansion of research portfolios at the Centers for Prevention Research to include arthritis-specific research activities related to the prevention and management of arthritis. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2005 through 2009. 
315B.State arthritis control and prevention programs 
(a)In generalThe Secretary shall award grants to eligible entities to provide support for comprehensive arthritis control and prevention programs and to enable such entities to provide public health surveillance, prevention, and control activities related to arthritis and other rheumatic diseases. 
(b)EligibilityTo be eligible to receive a grant under this section, an entity shall be a State or Indian tribe. 
(c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary may require, including a comprehensive arthritis control and prevention plan that— 
(1)is developed with the advice of stakeholders from the public, private, and nonprofit sectors that have expertise relating to arthritis control, prevention, and treatment that increase the quality of life and decrease the level of disability; 
(2)is intended to reduce the morbidity of arthritis, with priority on preventing and controlling arthritis in at-risk populations and reducing disparities in arthritis prevention, diagnosis, management, and quality of care in underserved populations; 
(3)describes the arthritis-related services and activities to be undertaken or supported by the entity; and 
(4)is developed in a manner that is consistent with the National Arthritis Action Plan or a subsequent strategic plan designated by the Secretary. 
(d)Use of fundsAn eligible entity shall use amounts received under a grant awarded under subsection (a) to conduct, in a manner consistent with the comprehensive arthritis control and prevention plan submitted by the entity in the application under subsection (c)— 
(1)public health surveillance and epidemiological activities relating to the prevalence of arthritis and assessment of disparities in arthritis prevention, diagnosis, management, and care; 
(2)public information and education programs; and 
(3)education, training, and clinical skills improvement activities for health professionals, including allied health personnel. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2005 through 2009. 
315C.Comprehensive arthritis action grants 
(a)In generalThe Secretary shall award grants on a competitive basis to eligible entities to enable such eligible entities to assist in the implementation of a national strategy for arthritis control and prevention. 
(b)EligibilityTo be eligible to receive a grant under this section, an entity shall be a national public or private nonprofit entity. 
(c)ApplicationTo be eligible to receive a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary may require, including a description of how funds received under a grant awarded under this section will— 
(1)supplement or fulfill unmet needs identified in the comprehensive arthritis control and prevention plan of a State or Indian tribe; 
(2)otherwise help achieve the goals of the National Arthritis Action Plan or a subsequent strategic plan designated by the Secretary. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities submitting applications proposing to carry out programs for controlling and preventing arthritis in at-risk populations or reducing disparities in underserved populations. 
(e)Use of fundsAn eligible entity shall use amounts received under a grant awarded under subsection (a) for 1 or more of the following purposes: 
(1)To expand the availability of physical activity programs designed specifically for people with arthritis. 
(2)To provide awareness education to patients, family members, and health care providers, to help such individuals recognize the signs and symptoms of arthritis, and to address the control and prevention of arthritis. 
(3)To decrease long-term consequences of arthritis by making information available to individuals with regard to the self-management of arthritis. 
(4)To provide information on nutrition education programs with regard to preventing or mitigating the impact of arthritis. 
(f)EvaluationAn eligible entity that receives a grant under this section shall submit to the Secretary an evaluation of the operations and activities carried out under such grant that includes an analysis of increased utilization and benefit of public health programs relevant to the activities described in the appropriate provisions of subsection (e). 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2005 through 2009. 
315D.National arthritis education and outreach 
(a)In generalThe Secretary shall coordinate a national education and outreach program to support, develop, and implement education initiatives and outreach strategies appropriate for arthritis and other rheumatic diseases. 
(b)Initiatives and strategiesInitiatives and strategies implemented under the program described in paragraph (1) may include public awareness campaigns, public service announcements, and community partnership workshops, as well as programs targeted at businesses and employers, managed care organizations, and health care providers. 
(c)PriorityIn carrying out subsection (a), the Secretary— 
(1)may emphasize prevention, early diagnosis, and appropriate management of arthritis, and opportunities for effective patient self-management; and 
(2)shall give priority to reaching high-risk or underserved populations. 
(d)CollaborationIn carrying out this section, the Secretary shall consult and collaborate with stake-holders from the public, private, and nonprofit sectors with expertise relating to arthritis control, prevention, and treatment. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2005 through 2009.. 
4.Expansion and coordination of activities of the National Institutes of Health with respect to research on arthritisTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by inserting after section 439 the following: 
 
439A.Arthritis and Rheumatic Diseases Interagency Coordinating Committee 
(a)In general 
(1)EstablishmentThe Secretary shall establish an Arthritis and Rheumatic Diseases Interagency Coordinating Committee (referred to in this section as the Coordinating Committee). 
(2)DutiesThe coordinating committee established under paragraph (1) shall— 
(A)provide for the improved coordination of the research activities of all the national research institutes relating to arthritis and rheumatic diseases; and 
(B)provide for full and regular communication and exchange of information necessary to maintain adequate coordination across all Federal health programs and activities related to arthritis and rheumatic diseases. 
(b)Arthritis and Rheumatic Diseases Interagency Coordinating Committee 
(1)CompositionThe Coordinating Committee shall consist of members, appointed by the Secretary, of which— 
(A)2/3 of such members shall represent governmental agencies, including— 
(i)the directors of each of the national research institutes and divisions involved in research regarding arthritis and rheumatic diseases (or the directors’ respective designees); and 
(ii)representatives of other Federal departments and agencies (as determined appropriate by the Secretary) whose programs involve health functions or responsibilities relevant to arthritis and rheumatic diseases, including the Centers for Disease Control and Prevention, the Health Resources and Services Administration, and the Food and Drug Administration; and 
(B)1/3 of such members shall be public members, including a broad cross section of persons affected by arthritis, researchers, clinicians, and representatives of voluntary health agencies, who— 
(i)shall serve for a term of 3 years; and 
(ii)may serve for an unlimited number of terms if reappointed. 
(2)Chairperson 
(A)AppointmentThe Chairperson of the Coordinating Committee (referred to in this subsection as the Chairperson) shall be appointed by and be directly responsible to the Secretary. 
(B)DutiesThe Chairperson shall— 
(i)serve as the principal advisor to the Secretary, the Assistant Secretary for Health, and the Director of NIH on matters relating to arthritis and rheumatic diseases; and 
(ii)provide advice to the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the heads of other relevant Federal agencies, on matters relating to arthritis and rheumatic diseases. 
(3)Administrative support; meetings 
(A)Administrative supportThe Secretary shall provide necessary and appropriate administrative support to the Coordinating Committee. 
(B)MeetingsThe Coordinating Committee shall meet on a regular basis as determined by the Secretary, in consultation with the Chairperson. 
(c)Arthritis and Rheumatic Diseases Summit 
(1)In generalNot later than 1 year after the date of enactment of the Arthritis Prevention, Control, and Cure Act of 2004, the Coordinating Committee shall convene a summit of researchers, public health professionals, representatives of voluntary health agencies, representatives of academic institutions, and Federal and State policymakers, to provide a detailed overview of current research activities at the National Institutes of Health, as well as to discuss and solicit input related to potential areas of collaboration between the National Institutes of Health and other Federal health agencies, including the Centers for Disease Control and Prevention, the Agency for Healthcare Research and Quality, and the Health Resources and Services Administration, related to research, prevention, and treatment of arthritis and rheumatic diseases. 
(2)Summit detailsThe summit developed under paragraph (1) shall focus on— 
(A)a broad range of research activities relating to biomedical, epidemiological, psychosocial, and rehabilitative issues, including studies of the impact of the diseases described in paragraph (1) in rural and underserved communities; 
(B)clinical research for the development and evaluation of new treatments, including new biological agents; 
(C)translational research on evidence-based and cost-effective best practices in the treatment, prevention, and management of the disease; 
(D)information and education programs for health care professionals and the public; 
(E)priorities among the programs and activities of the various Federal agencies regarding such diseases; and 
(F)challenges and opportunities for scientists, clinicians, patients, and voluntary organizations. 
(d)Report to CongressNot later than 180 days after the convening of the Arthritis and Rheumatic Diseases Summit under subsection (c)(1), the Director of NIH shall prepare and submit a report to Congress that includes proceedings from the summit and a description of arthritis research, education, and other activities that are conducted or supported through the national research institutes. 
(e)Public informationThe Coordinating Committee shall make readily available to the public information about the research, education, and other activities relating to arthritis and other rheumatic diseases, conducted or supported by the National Institutes of Health. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2005 through 2009 to carry out this section.. 
5.Expansion, intensification, and innovation of research and public health activities related to juvenile arthritis 
(a)Juvenile arthritis initiative through the director of the National Institutes of HealthPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following: 
 
404H.Juvenile arthritis initiative through the Director of the National Institutes of Health 
(a)Expansion and intensification of activities 
(1)In generalThe Director of NIH, in coordination with the Director of the National Institute of Arthritis and Musculoskeletal and Skin Diseases, and the directors of the other national research institutes, as appropriate, shall expand and intensify programs of the National Institutes of Health with respect to research and related activities concerning various forms of juvenile arthritis. 
(2)CoordinationThe directors referred to in paragraph (1) shall jointly coordinate the programs referred to in such paragraph and consult with additional Federal officials, voluntary health associations, medical professional societies, and private entities as appropriate. 
(b)Planning grants and contracts for innovative research in juvenile arthritis 
(1)In generalIn carrying out subsection (a)(1) the Director of NIH shall award planning grants or contracts for the establishment of new research programs, or enhancement of existing research programs, that focus on juvenile arthritis. 
(2)Research 
(A)Types of researchIn carrying out this subsection, the Secretary shall encourage research that focus on genetics, on the development of biomarkers, and on pharmacological and other therapies. 
(B)PriorityIn awarding planning grants or contracts under paragraph (1), the Director of NIH may give priority to collaborative partnerships, which may include academic health centers, private sector entities, and nonprofit organizations. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2005 through 2009 to carry out this section. Such authorization shall be in addition to any authorization of appropriations under any other provision of law to carry out juvenile arthritis activities or other arthritis-related research.. 
(b)Public Health and surveillance activities related to juvenile arthritis at the Centers for Disease Control and PreventionPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 320A the following: 
 
320B.Surveillance and research regarding juvenile arthritis 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to and enter into cooperative agreements with public or nonprofit private entities for the collection, analysis, and reporting of data on juvenile arthritis. 
(b)Technical assistanceIn awarding grants and entering into agreements under subsection (a), the Secretary may provide direct technical assistance in lieu of cash. 
(c)Coordination with NIHThe Secretary shall ensure that epidemiological and other types of information obtained under subsection (a) is made available to the National Institutes of Health. 
(d)Creation of a National Juvenile Arthritis Patient Registry The Secretary, acting through the Director of the Centers for Disease Control and Prevention and in collaboration with a national voluntary health organization with experience serving the juvenile arthritis population as well as the full spectrum of arthritis-related conditions, shall support the development of a National Juvenile Arthritis Patient Registry to collect specific data for follow-up studies regarding the prevalence and incidence of juvenile arthritis, as well as capturing information on evidence-based health outcomes related to specific therapies and interventions.  
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.. 
6.Investment in tomorrow’s pediatric rheumatologists 
(a)In generalPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following: 
 
399AA.Investment in tomorrow’s pediatric rheumatologists 
(a)Enhanced supportIn order to ensure an adequate future supply of pediatric rheumatologists, the Secretary, in consultation with the Administrator of the Health Resources and Services Administration, shall support activities that provide for— 
(1)an increase in the number and size of institutional training grants awarded to institutions to support pediatric rheumatology training; and 
(2)an expansion of public-private partnerships to encourage academic institutions, private sector entities, and health agencies to promote educational training and fellowship opportunities for pediatric rheumatologists. 
(b)AuthorizationThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2005 through 2009 to carry out this section.. 
(b)Pediatric loan repayment programPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.), as amended by subsection (a), is further amended by adding at the end the following: 
 
399BB.Pediatric rheumatology loan repayment program 
(a)In generalThe Secretary, in consultation with the Administrator of the Health Resources and Services Administration, may establish a pediatric rheumatology loan repayment program. 
(b)Program administrationThrough the program established under subsection (a), the Secretary shall— 
(1)enter into contracts with qualified health professionals who are pediatric rheumatologists under which— 
(A)such professionals agree to provide health care in an area with a shortage of pediatric rheumatologists; and 
(B)the Federal Government agrees to repay, for each year of such service, not more than $25,000 of the principal and interest of the educational loans of such professionals; and 
(2)in addition to making payments under paragraph (1) on behalf of an individual, make payments to the individual for the purpose of providing reimbursement for tax liability resulting from the payments made under paragraph (1), in an amount equal to 39 percent of the total amount of the payments made for the taxable year involved. 
(c)Funding 
(1)In generalFor the purpose of carrying out this section, the Secretary may reserve, from amounts appropriated for the Health Resources and Services Administration for the fiscal year involved, such amounts as the Secretary determines to be appropriate. 
(2)Availability of fundsAmounts made available to carry out this section shall remain available until the expiration of the second fiscal year beginning after the fiscal year for which such amounts were made available.. 
7.Career development awards in pediatric rheumatologyPart G of title IV of the Public Health Service Act (42 U.S.C. 288 et seq.) is amended— 
(1)by redesignating section 487F (as added by Public Law 106–505), as section 487G; 
(2)by inserting after section 487G (as so redesignated) the following: 
 
487H.Career development awards in pediatric rheumatology 
(a)In generalThe Secretary, in consultation with the Director of NIH, may establish a program to increase the number of career development awards for health professionals who intend to build careers in clinical and translational research relating to pediatric rheumatology. 
(b)Authorization of appropriationsThere are appropriated such sums as may be necessary to carry out this section.. 
8.General accounting office study of arthritis and the workplace 
(a)Study and reportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on the economic impact of arthritis in the workplace, and submit a report to the appropriate committees of Congress containing the results of the study. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
 
